Mr. Justice Sheldon delivered the opinion of the Court: Appellants insist that the judgment in the replevin suit was a bar to this action of trover; that it decided that appellee had no property in the goods. It at least established the claim set up by appellants, and determined that the right of possession of the goods was in them at the time of the commencement of the replevin suit. But appellee contends, that, consistently with that, there might have been and was a subsequent conversion of the goods by appellants, and claims that it was agreed, in the arrangement which was made between himself and appellants in respect to the goods, that they should be sold at Shirley, in the usual course of trade, and that the selling of them at a different place, to-wit, at Bloomington, and part of them in a different manner, at auction, was a wrongful conversion of the property. It was undoubtedly contemplated by the parties that the goods would be sold in the store at Shirley, and there was probably nothing more than that in the way of any agreement as to the place or mode in which the goods should be sold. It does not lie in the mouth of appellee to make complaint that the goods were not sold out in the store at Shirley, after shutting the agent of appellants out of the store, and refusing him admittance. Appellants had undertaken, and were proceeding with, the sale of the goods in the store at Shirley, and were prevented from going on further in so doing, by the act of the appellee. In execution of the writ of replevin, which appellants were obliged to resort to, to obtain possession of the goods, they were delivered to appellants at the place where they resided and did business, at Bloomington, and we think the sale of the goods there was warranted, under the conduct of appellee. The goods were to be sold and converted into money to pay the debt to appellants, as both parties agree. The essential thing was, that the goods should be fairly sold, and the proceeds applied as agreed. This was done. The testimony shows, fully, that the goods were the odds and ends of an old stock, and were sold for all they were worth; that it was of no prejudice to appellee in selling a portion of them at auction; that no sacrifice was made on them, but that in the mode, in which they were so sold, they were made to bring, and did bring, their full value. We can not find that there was any wrongful conversion of the property. The verdict being manifestly against the evidence, the judgment is reversed and the cause remanded. Judgment reversed.